Name: Commission Regulation (EEC) No 4126/87 of 21 December 1987 fixing the compensatory allowance for Mediterranean sardines
 Type: Regulation
 Subject Matter: civil law;  trade policy;  fisheries
 Date Published: nan

 No L 386/32 Official Journal of the European Communities 31 . 12. 87 COMMISSION REGULATION (EEC) No 4126/87 of 21 December 1987 fixing the compensatory allowance for Mediterranean sardines price for Atlantic sardines of size 2 applicable in the new Member States ; Whereas the withdrawal prices for the 1988 fishing year were fixed for the products in question by Commission Regulation (EEC) No 41 15/87 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The compensatory allowance granted for Mediterranean sardines, as provided for in Article 3 of Regulation (EEC) No 3117/85, shall be as follows for the 1988 fishing year : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 171 and.358 thereof, Having regard to Council Regulation (EEC) No 3117/85 of 4 November 1985 laying down general rules on the granting of compensatory allowances in respect of sardines ('), and in particular Article 4 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 3117/85 lays down that the granting of the compensatory allowance is to be limited to Mediterranean sardines of sizes 3 and 4 and freshness categories E and A, as defined in Council Regulation (EEC) No 103/76 of 19 January 1976, laying down common marketing standards for certain fresh or chilled products (2) ; Whereas Article 3 (3) of Regulation (EEC) No 3117/85 lays down that the allowance is to be equal to the differ ­ ence between the withdrawal price for Atlantic sardines of the size in question , applicable in the Community as constituted on 31 December 1985, and the withdrawal  sardines, size 3 (E, A): 197 ECU/tonne,  sardines, size 4 (E, A) : 69 ECU/tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1987. For the Commission ' Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 297, 9 . 11 . 1985, p . 1 . 0 OJ No L 20, 28 . 1 . 1976, p . 29 . (3) See page 1 ' of this Official Journal .